Title: To James Madison from James Maury, 17 September 1808
From: Maury, James
To: Madison, James



Sir,
American Consulate, Liverpool 17h. Sepr. 1808

I had the honor of writing to you on the 8th. instant.
The advices P the New York Packet (just arrived) being the same as heretofore on the subject of the Embargo has occasioned a farther rise in Cotton as annexed.  Upland Cotton has already reached a price unprecedented.
By this morning’s Post we hear General Junot’s Army at Lisbon, and the Russian Fleet in that Port have surrendered.  The information is not Official, but is believed to be correct.
The Schooner Hope is arrived off Cowes from Havre de Grace.  I have the Honor to be with perfect respect Sir Your most Obt. Servt.

James Maury


Upland Cotton2/ 5 a3/ -}Pr CtSea Island2/ 4 a 4/ 6New Orleans2/ 10 "3/ 1Tenessee2/ 62/ 9Wheat13/ 6 "14/3Pr 70 lbs


